DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2/2/2021 has been entered.
The rejections of Claims 1-9 under 35 U.S.C.103 as presented in the Office Action mailed 11/9/2020 have been withdrawn based on the amendments filed 2/2/2021.

Reasons for Allowance
Claims 1-3 and 7-9 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to Claim 1, the prior art of record fails to disclose or fairly suggest an illuminated ankle strap assembly configured to be worn around a user's ankle comprising a strap comprised of a light reflective material and being wearable around a user's ankle and configured to be visible to motorists at night, having a highly contrasting color with respect to clothes worn by the user, having a first end, a second end, a top edge, a bottom edge, a first surface and a second surface, said first surface being exposed when said strap is worn, a plurality of light emitters each being coupled to said strap and configured to emit light outwardly from said strap and being actuatable in a first condition having each of said light emitters blinking on and off wherein each of said light emitters is configured to visually alert the motorists to the location of the user in a darkened environment, and being actuatable in a second condition having each of said light emitters being continually on wherein each of said light emitters is configured to enhance visibility for the user when the user is walking in a darkened environment, a first mating member being coupled to said strap and positioned on said first surface of said strap and adjacent to said first end of said strap, a second mating member being coupled to said strap and releasably engaging said first mating member for retaining said strap in a closed loop around the user's ankle, being positioned on said second surface of said strap and adjacent to said second end of said strap, and a housing being coupled to said strap, said housing having a first wall and a pair of engagements, each of said engagements being spaced from said first wall and extending toward each other to define a strap space between said engagements and said first wall, said strap extending through said strap space for retaining said housing on said strap, said pair of engagements being positioned along said strap such that said pair of engagements extends over a medial portion of said first mating member wherein engagement of said first mating member to said second mating member secures said first and second mating members around said engagements, as specifically called for in the claimed combinations.
The closest prior art, Ask et al. (US 4,812,953) does not disclose the housing having a first wall and a pair of engagements, each of said engagements being spaced from said first wall and extending toward each other to define a strap space between said engagements and said first wall, said strap extending through said strap space for retaining said housing on said strap, said pair of engagements being positioned along said strap such that said pair of engagements extends over a medial portion of said first mating member wherein engagement of said first mating member to said second mating member secures said first and second mating members around said engagements, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Ask et al. reference in the manner required by the claims.
The closest prior art, Chao (US 3,944,803) does not disclose the strap having a highly contrasting color with respect to clothes worn by the user, said pair of engagements being positioned along said strap such that said pair of engagements extends over a medial portion of said first mating member wherein engagement of said first mating member to said second mating member secures said first and second mating members around said engagements, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Chao reference in the manner required by the claims.
While an illuminated strap configured to be worn around a user’s ankle and including a plurality of light emitters operable in the first and second condition and having first and second mating members engaging one another for retaining the strap in a closed loop, and including a housing with a pair of engagements creating a strap space is known in the art, the combination of the pair of engagements being positioned along said strap such that said pair of engagements extends over a medial portion of said first mating member and engagement of said first mating member to said second mating member secures said first and second mating members around said engagements is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.

With regards to Claim 9, the prior art of record fails to disclose or fairly suggest 
an illuminated ankle strap assembly configured to be worn around a user's ankle comprising a strap comprised of a light reflective material and being wearable around a user's ankle and configured to be visible to motorists at night, having a highly contrasting color with respect to clothes worn by the user, having a first end, a second end, a top edge, a bottom edge, a first surface and a second surface, said first surface being exposed when said strap is worn, a plurality of light emitters each being coupled to said strap and configured to emit light outwardly from said strap and being actuatable in a first condition having each of said light emitters blinking on and off wherein each of said light emitters is configured to visually alert the motorists to the location of the user in a darkened environment, and being actuatable in a second condition having each of said light emitters being continually on wherein each of said light emitters is configured to enhance visibility for the user when the user is walking in a darkened environment, each of the light emitters being spaced apart from each other and distributed between the first and second end and arranged into a set of first light emitters positioned adjacent the top edge and a set of second light emitters positioned adjacent the bottom edge, a first mating member being coupled to said strap and positioned on said first surface of said strap and adjacent to said first end of said strap, a second mating member being coupled to said strap and releasably engaging said first mating member for retaining said strap in a closed loop around the user's ankle, being positioned on said second surface of said strap and adjacent to said second end of said strap, a housing being coupled to said strap, said housing having a first wall and a pair of engagements, each of said engagements being spaced from said first wall and extending toward each other to define a strap space between said engagements and said first wall, said strap extending through said strap space for retaining said housing on said strap, said pair of engagements being positioned along said strap such that said pair of engagements extends over a medial portion of said first mating member wherein engagement of said first mating member to said second mating member secures said first and second mating members around said engagements, a switch being slidably coupled to said housing, said switch being positionable in an off position, a first on position or a second on position, said switch being electrically coupled to said plurality of light emitters, said light emitters being actuated in said first condition when said switch is positioned in said first on position, said light emitters being actuated in said second condition when said switch is positioned in said second on position, said light emitters being turned off when said switch is in said off position, and a power supply being positioned in said housing and electrically coupled to said switch, said power supply comprising at least one battery being positioned within said housing, said at least one battery being electrically coupled to said switch, and a charge port being recessed into said housing wherein said charge port is configured to receive a charging cord from a charger, said charge port being electrically coupled to said at least one battery for charging said at least one battery, as specifically called for in the claimed combinations.
The closest prior art, Ask et al. (US 4,812,953) does not disclose the light emitters being arranged into a set of first light emitters positioned adjacent the top edge and a set of second light emitters positioned adjacent the bottom edge, the housing having a first wall and a pair of engagements, each of said engagements being spaced from said first wall and extending toward each other to define a strap space between said engagements and said first wall, said strap extending through said strap space for retaining said housing on said strap, said pair of engagements being positioned along said strap such that said pair of engagements extends over a medial portion of said first mating member wherein engagement of said first mating member to said second mating member secures said first and second mating members around said engagements, the switch being slidably coupled to said housing and being positionable in an off position, a first on position or a second on position, said switch being electrically coupled to said plurality of light emitters, said light emitters being actuated in said first condition when said switch is positioned in said first on position, said light emitters being actuated in said second condition when said switch is positioned in said second on position, said light emitters being turned off when said switch is in said off position, and a charge port being recessed into said housing wherein said charge port is configured to receive a charging cord from a charger, said charge port being electrically coupled to said at least one battery for charging said at least one battery as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Ask et al. reference in the manner required by the claims.
The closest prior art, Chao (US 3,944,803) does not disclose the strap having a highly contrasting color with respect to clothes worn by the user, the light emitters being arranged into a set of first light emitters positioned adjacent the top edge and a set of second light emitters positioned adjacent the bottom edge, said pair of engagements being positioned along said strap such that said pair of engagements extends over a medial portion of said first mating member wherein engagement of said first mating member to said second mating member secures said first and second mating members around said engagements, the switch being slidably coupled to said housing and positionable in an off position, a first on position or a second on position, said light emitters being actuated in said first condition when said switch is positioned in said first on position, said light emitters being actuated in said second condition when said switch is positioned in said second on position, said light emitters being turned off when said switch is in said off position, and a charge port being recessed into said housing wherein said charge port is configured to receive a charging cord from a charger, said charge port being electrically coupled to said at least one battery for charging said at least one battery as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Chao reference in the manner required by the claims.
While an illuminated strap configured to be worn around a user’s ankle and including a plurality of light emitters operable in the first and second condition and having first and second mating members engaging one another for retaining the strap in a closed loop, and including a housing with a pair of engagements creating a strap space is known in the art, and switches positioned on housings for engaging a power supply to supply power to a plurality of light emitters for allowing different subsets of the light emitters to emit light in different lighting patterns is known in the art, the combination of the pair of engagements being positioned along said strap such that said pair of engagements extends over a medial portion of said first mating member and engagement of said first mating member to said second mating member secures said first and second mating members around said engagements is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Lee (US 7,448,766), which discloses at least an illuminated strap assembly including a housing having a power supply and positioned in conjunction with a mating member for retaining the strap in a loop about a user, LoCascio (US 4,895,110), which discloses at least an illuminated strap assembly with plurality of light emitters, housing including a power supply and disposed adjacent an end of the strap and overlapping an engagement of the first and second mating members, Cheung (US 5,515,247), which discloses at least an illuminate strap having a housing disposed at an end of the strap adjacent the engagement of the first and second mating members, Heyman (US 5,046,456), which discloses at least an illuminated strap assembly with plurality of light emitters, housing, first and second mating members engaging to overlap with the housing, Schade (US 5,950,571), which discloses at least an illuminated strap including a housing including a power supply and disposed at an end of the strap and forming a strap space into which the strap is disposed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9 a.m. - 4
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875